DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it pertains to the parent case more than the instant disclosure. It does not describe a concise statement of the technical disclosure of the instant application.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




1. Claim(s) 1-4 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lee et al., (US 2014/0119440).

Regarding claim 1: Lee teaches a method comprising: 
receiving, by a decoder, a scalable bitstream including a plurality of layers of bitstreams [¶0190 teaches: A bit stream input to the enhancement layer decoding apparatus 1300 may be a bit stream comprised of a portion or the entirety of the whole bit stream]; 
determining, by the decoder, a target layer of the plurality of layers of bitstreams to be decoded [¶0259 teaches: the enhancement layer is described as an encoding or decoding target layer in the multilayer encoding/decoding]; 
demultiplexing, by the decoder, the plurality of layers of bitstreams from the scalable bitstream [¶0256 teaches: the encoding apparatus/decoding apparatus may reconstruct or encode a current picture of the enhancement layer based on the results of the single layer prediction or interlayer prediction with respect to the current block of the enhancement layer; and ¶0258 teaches: The bit stream input to the encoding apparatus may be divided by a demultiplexer into the base layer and the enhancement layer and input to the base layer encoding apparatus and the enhancement layer encoding apparatus, respectively.]; 
decoding, by the decoder, each of the plurality of layers of bitstreams that is at or below the target layer and associated with the target layer [¶0259 teaches: decoding target layer may be interlayer-predicted by using at least one of lower layers of the target layer itself as a reference layer or may be a unilayer-predicted within an encoding or decoding target layer]; and 
outputting, by the decoder, a video based on each of the plurality of layers of bitstreams that is at or below the target layer and associated with the target layer [¶0258 teaches: the decoding apparatus may also reconstruct a picture (or video); and ¶0259 teaches: by using at least one of lower layers of the target layer itself as a reference layer or may be a unilayer-predicted within an encoding or decoding target layer].


Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Lee teaches further comprising: decoding, by the decoder, a respective highest level value from the scalable bitstream for each of the plurality of layers of bitstreams, wherein the respective highest level value corresponds to a highest level used for inter-layer prediction by each of the plurality of layers of bitstreams [¶0106 teaches: In the interlayer prediction, information regarding the enhancement layer is predicted by utilizing information regarding the lower layer such as the base layer to the maximum level.].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Lee teaches wherein: the highest level value is a highest temporal level [¶0101 teaches: In case that the temporal scalability is supported, when the decoding apparatus of the terminal receives and decodes the enhancement layer together with the base layer, it can obtain an image having a higher frame rate.].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Lee teaches wherein: decoding, by the decoder, each of the plurality of layers of bitstreams that is below the target layer and associated with the target layer includes decoding pictures that are in levels at or below the respective highest level value for each layer [¶0104 teaches: When the terminal 2 560 and the terminal 1 550 are terminals that may be able to process an image having high quality, such as a TV, a PC, or the like, the terminal 2 560 and
the terminal 1 550 may receive and decode at least one of the enhancement layers (layer 2 and layer 3) together with the base layer (layer 1) according to supported performance and
a desired image type.].

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
In addition, Lee teaches wherein: the decoder includes a respective sub-decoder associated with each of the plurality of layers of bitstreams [¶0116 teaches: decoding apparatus 700 includes a base layer decoder 740, an interlayer prediction unit 760, and an enhancement layer decoder 780]. 

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1.
In addition, Lee teaches wherein: the plurality of layers of bitstreams includes: a base layer; an intermediate layer; and a top layer [¶0093 teaches: The coded bit stream
may be arranged as a plurality of layers, which may include a base layer and one or more enhancement layers (i.e. an intermediate layer; and a top layer).].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 9.
In addition, Lee teaches wherein: wherein: the decoder includes: a first up-sampler coupled between the base layer and the intermediate layer; and a second up-sampler coupled between the intermediate layer and the top layer [¶0222 teaches: Here, when picture sizes of layers are different, the decoded picture of the reference layer may be obtained and then upsampled according to the picture size of the enhancement layer (i.e. one or more enhancement layers [¶0093], therefore an intermediate layer and a top layer) to thus generate a generalized reference picture or a generalized reference block. Upsampling may be performed in the interlayer prediction unit as described above with reference to FIG. 9 or 12, for example.]
It would have been obvious to one having ordinary skill in the art at the
time the invention was made to add a second up-sampler coupled between the intermediate layer and the top layer since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. [In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960 ) See https://www.uspto.gov/web/offices/pac/mpep/s2144.html#d0e210929 ]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-7 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee as applied to claim 1 above, and further in view of Wang et al., (US 2011/0002397).

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Lee explicitly teaches further comprising: decoding, by the decoder, a maximum decoded picture buffer (DPB) size from the scalable bitstream, the maximum DPB size indicating a memory size of the decoder needed for decoding each layer of the plurality of layers of bitstreams that is at or below the target layer and associated with the target layer.
In a related field of endeavor, Wang teaches: further comprising: decoding, by the decoder, a maximum decoded picture buffer (DPB) size from the scalable bitstream [¶0128 teaches: decoded picture buffer (DPB) size is equal to N1 frames; and ¶0129 teaches: determine the actually required DPB size for the lower temporal layers from the proposed signalling], the maximum DPB size indicating a memory size of the decoder needed for decoding each layer of the plurality of layers of bitstreams that is at or below the target layer and associated with the target layer [¶0128 teaches: The temporal scalable bitstream contains a lower temporal layer for which the required DPB size is equal to N2 frames, where N2<Nl.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Wang’s teaching of signaling DPB size indicating a memory size of the decoder needed for decoding target layer and layers of bitstreams at or below the target layer into Lee’s method for the benefit, as taught by Wang, of easily determining the actually required DPB size for the lower temporal layers from the proposed signalling and informing the client, such that the requested streaming session can start and the client can successfully receive and decode the lower temporal layer(s), and may not require to reserve memory and resource which are not required in order to decode the lower temporal layer(s). [Wang, ¶0129]

Regarding claim 6:  the essence of the claim is taught above in the rejection of claim 5.
In addition, Wang teaches further comprising: in response to determining that DPB size is greater than an available memory space of the decoder, decoding, by the decoder, a second target layer [¶0128 teaches: a streaming client is able to decode the lower temporal layer (i.e. second target layer)].
The motivation to combine is the same as for claim 5. [See teaching above]

Regarding claim 7:  the essence of the claim is taught above in the rejection of claim 5.
In addition, Wang teaches further comprising: in response to determining that DPB size is greater than an available memory space of the decoder, transmitting, by the decoder, an error signal [¶0128 teaches: unable to decode the entire bitstream due to insufficient memory available. After the client requests the video content from the server, the server informs the required
DPB size, among others (i.e. suggesting an error), to the client.].
The motivation to combine is the same as for claim 5. [See teaching above]

Regarding claim 11: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 1. Lee does not explicitly teach a non-transitory computer-readable medium.
However, in a related field of endeavor, Wang teaches a non-transitory computer-readable medium  [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 1 applies equally to this claim.
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate Wang’s teaching of signaling DPB size indicating a memory size of the decoder needed for decoding target layer and layers of bitstreams at or below the target layer into Lee’s method for the benefit, as taught by Wang, of easily determining the actually required DPB size for the lower temporal layers from the proposed signalling and informing the client, such that the requested streaming session can start and the client can successfully receive and decode the lower temporal layer(s), and may not require to reserve memory and resource which are not required in order to decode the lower temporal layer(s). [Wang, ¶0129]

Regarding claim 12: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 2. Lee does not explicitly teach a non-transitory computer-readable medium.
However, in a related field of endeavor, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 2 applies equally to this claim.
The motivation to combine is the same as for claim 11. [See teaching above]

Regarding claim 13: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 3. Lee does not explicitly teach a non-transitory computer-readable medium.
However, in a related field of endeavor, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 3 applies equally to this claim.
The motivation to combine is the same as for claim 11. [See teaching above]

Regarding claim 14: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 4. Lee does not explicitly teach a non-transitory computer-readable medium.
However, in a related field of endeavor, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 4 applies equally to this claim.
The motivation to combine is the same as for claim 11. [See teaching above]
Regarding claim 15: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 5. Lee does not explicitly teach a non-transitory computer-readable medium.
In addition, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 5 applies equally to this claim.
The motivation to combine is the same as for claim 5. [See teaching above]

Regarding claim 16: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 6. Lee does not explicitly teach a non-transitory computer-readable medium.
In addition, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 6 applies equally to this claim.
The motivation to combine is the same as for claim 6. [See teaching above]

Regarding claim 17: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 7. 
In addition, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 7 applies equally to this claim.
The motivation to combine is the same as for claim 7. [See teaching above]

Regarding claim 18: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 8. Lee does not explicitly teach a non-transitory computer-readable medium.
However, in a related field of endeavor, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 8 applies equally to this claim.
The motivation to combine is the same as for claim 11. [See teaching above]

Regarding claim 19: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 9. Lee does not explicitly teach a non-transitory computer-readable medium.
However, in a related field of endeavor, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 9 applies equally to this claim.
The motivation to combine is the same as for claim 11. [See teaching above]

Regarding claim 20: the claim is merely a computer program embodied on a non-transitory computer-readable medium to carry out the method of claim 10. Lee does not explicitly teach a non-transitory computer-readable medium.
However, in a related field of endeavor, Wang teaches a non-transitory computer-readable medium [a computer program product configured to perform a method for decoding a video signal, ¶0071]. Therefore, the rejection of claim 10 applies equally to this claim.
The motivation to combine is the same as for claim 11. [See teaching above]

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Lu et al., (US 2013/0070859) teaches multi-layer encoding and decoding;
Leontaris et al., (US 2013/0114680) teaches systems and methods for multi-layered frame-compatible video delivery; and 
Xu et al., (US 2014/0247878) teaches cross-layer video coding including motion vector prediction.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485